Citation Nr: 9915491	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to automobile or other conveyance and adaptive 
equipment.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision of the RO which denied 
the veteran's claim for an allowance on an automobile or 
other vehicle.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.

3.  The veteran is not in receipt of benefits for disability 
which is the result of an injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service.


CONCLUSION OF LAW

The requirements for entitlement to automobile or other 
conveyance and adaptive equipment have not been met. 38 
U.S.C.A. §§ 101(13), 1151, 3901, 7104(c) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.4, 3.808, 19.5 (1998); VAOPGCPREC 24-97 
(July 3, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since June 1987, the veteran has been receiving VA 
compensation pursuant to 38 U.S.C.A. § 1151 for disability 
resulting from surgical treatment furnished in a VA facility.  
The disabilities include a severed ulnar nerve of the left 
(minor) hand, rated as 50 percent disabling, and a frozen 
left (minor) shoulder, rated as 10 percent disabling.  He 
contends that, inasmuch as 38 U.S.C.A. § 1151 provides that a 
recipient of benefits shall receive compensation "as if" 
the disability were service connected, the recipient should 
also be eligible for ancillary benefits, such as those 
currently sought, in the same manner that those with the 
requisite service-connected disabilities are eligible.  

The Board is bound by applicable statutes, VA regulations and 
precedent opinions of the VA Office of General Counsel.  
38 C.F.R. § 19.5.

Prior to October 1, 1997, 38 U.S.C.A. § 1151 provided:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title, awarded 
under any of the laws administered by the 
Secretary, or as a result of having 
submitted to an examination under any 
such law, and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability to or the death of 
such veteran, disability or death 
compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

Effective October 1, 1997, Section 422(a) of Public Law 104-
204, enacted September 26, 1996, amended section 1151 to 
provide:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-
(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-
(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination;  or
(B) an event not reasonably 
foreseeable;  or 
(2) the disability or death was 
proximately caused by the provision 
of training and rehabilitation 
services by the Secretary (including 
by a service-provider used by the 
Secretary for such purpose under 
section 3115 of this title) as part 
of an approved rehabilitation 
program under chapter 31 of this 
title.

The amendments to section 1151 govern administrative and 
judicial determinations of eligibility for benefits made on 
or after the effective date of the amendments.  Pub. L. 104-
204 § 422(b)(2).  Thus, the amendments do not affect the 
veteran's eligibility for compensation.  Furthermore, the 
amendments do not affect the issue of eligibility for chapter 
39 benefits.

Under both the old and new section 1151, compensation is the 
only benefit provided a veteran.  "Compensation" means a 
monthly payment made by the Secretary to a veteran because of 
a service-connected disability, or to a surviving spouse, 
child or parent of a veteran because of the service-connected 
death of the veteran occurring before January 1, 1957.  38 
U.S.C.A. § 101(13); 38 C.F.R. § 3.4; see also Barela v. West, 
11 Vet. App. 280 (1998) (the distinction between 
"compensation" and "service connection" is one with a real 
difference, as compensation is but one of the potential title 
38 benefits which can flow from a determination that a 
disability is service connected.)

Automobile and adaptive equipment is provided to veterans who 
are entitled to compensation under Chapter 11 for certain 
disabilities if the disability is the result of an injury 
incurred or disease contracted in or aggravated by active 
military, naval or air service.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808. 

The Board is cognizant of the veteran's argument that he has 
lost the use of a hand and is compensated as though the hand 
were service-connected.  Thus, he contends, he should be 
entitled to the benefits at issue.  VA's Office of General 
Counsel, however, has issued a precedent opinion, VAOGCPREC 
24-97 (July 3, 1997), the conclusion of which is directly 
contrary to the veteran's contentions.  Specifically, it was 
determined that a veteran with a disability that resulted 
from VA hospitalization or medical or surgical treatment who 
has been determined eligible for compensation "as if" such 
injury were service-connected pursuant to 38 U.S.C.A. § 1151 
is not eligible for a special housing adaptation grant as a 
result of the disability caused by VA medical care.  
Furthermore, it was noted that the rationale of this opinion 
would equally apply to other non-chapter 11 or 13 benefits 
"such as automobiles and adaptive equipment under chapter 39 
of title 38 where eligibility is conditioned on the veteran 
having a service-connected condition, unless the statute or 
legislative history clearly and unambiguously provided 
otherwise."  

The benefits currently sought by the veteran, as provided by 
chapter 39, are beyond the scope of the grant of benefits 
provided under section 1151.  Unfortunately, the Board has no 
choice but to deny the claims.  Furthermore, as the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to automobile or other conveyance and adaptive 
equipment is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

